IN THE SUPREME COURT OF IOWA

                                  No. 19–0971

            Submitted October 21, 2021—Filed December 3, 2021


STATE OF IOWA,

      Appellee,

vs.

MICHAEL JAMES JONES,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Clay County, Nancy L.

Whittenburg, Judge.



      The defendant challenges the sufficiency of the evidence for his convictions

of possession of methamphetamine with intent to deliver and possession of

marijuana. DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED.



      McDonald, J., delivered the opinion of the court, in which all justices

joined.



      Pamela Wingert (argued) of Wingert Law Office, Spirit Lake, for appellant.
                                       2


      Thomas J. Miller, Attorney General, and Zachary Miller (argued), Assistant

Attorney General, for appellee.
                                          3


McDONALD, Justice.

      Michael Jones was charged with possession of methamphetamine with

intent to deliver, in violation of Iowa Code § 124.401(1)(b)(7) (2016), and

possession of marijuana, in violation of Iowa Code § 124.401(5). At trial, Jones

contended he was merely in the wrong place at the wrong time and that there

was insufficient evidence to establish he had possession of the controlled

substances. The jury disagreed and found Jones guilty as charged. Jones

reiterated his argument on appeal, and the court of appeals agreed with Jones

and reversed his convictions. We granted the State’s application for further

review.

      This court reviews sufficiency of evidence claims for the correction of errors

at law. State v. Sanford, 814 N.W.2d 611, 615 (Iowa 2012). In conducting that

review, we are highly deferential to the jury’s verdict. The jury’s verdict binds this

court if the verdict is supported by substantial evidence. State v. Tipton, 897

N.W.2d 653, 692 (Iowa 2017). Substantial evidence is evidence sufficient to

convince a rational trier of fact the defendant is guilty beyond a reasonable

doubt. Id. In determining whether the jury’s verdict is supported by substantial

evidence, we view the evidence in the light most favorable to the State, including

all “legitimate inferences and presumptions that may fairly and reasonably be

deduced from the record evidence.” Id. (quoting State v. Williams, 695 N.W.2d

23, 27 (Iowa 2005)). “Evidence is not insubstantial merely because we may draw

different conclusions from it; the ultimate question is whether it supports the

finding actually made, not whether the evidence would support a different
                                         4


finding.” Brokaw v. Winfield-Mt. Union Cmty. Sch. Dist., 788 N.W.2d 386, 393

(Iowa 2010) (quoting Raper v. State, 688 N.W.2d 29, 36 (Iowa 2004)).

      The evidence is largely undisputed. At approximately 10:15 p.m. on the

night of December 27, 2016, Clay County Deputy Sheriff Josh Long was driving

northbound on a highway outside of Spencer. He observed a Dodge Durango

sport utility vehicle approximately one mile in front of him pull over, activate its

emergency flashers, and park in the gravel on the shoulder of the road. As

Deputy Long approached the parked vehicle, he noticed a second vehicle in the

ditch on the side of the road. He also noticed someone, later identified as Jones,

in the ditch shining a flashlight.

      Deputy Long activated his emergency lights and pulled in behind the

parked Dodge, which was later identified as Jones’s vehicle. As Deputy Long was

coming to a stop, Jones exited the ditch, walked past the front of the parked

Dodge (moving from the passenger side to the driver side), turned to his left on

reaching the driver’s side front corner, and then walked along the driver’s side of

his vehicle back toward Deputy Long’s vehicle. Although Deputy Long did not

notice it at the time, video from Deputy Long’s dashcam showed that as Jones

was passing the driver’s side front fender of his vehicle, he turned and looked

back at the ground in front of his vehicle and then kept walking toward Deputy

Long’s vehicle.

      Deputy Long asked Jones what happened. According to Jones, his friend

Heidi Smith had contacted him to help pull Smith’s friend’s vehicle out of the

ditch. Jones stated the vehicle in the ditch had struck a deer and went off the
                                        5


road. The driver of the vehicle and her child had left with someone so the child

could get out of the cold. Deputy Long asked where the deer was, and Jones

pointed north. They walked north in front of Jones’s vehicle and observed a large

buck on the side of the road. As they were walking back towards their vehicles,

Deputy Long asked Jones for his driver’s license. Jones went into his vehicle to

get his license. As Jones was retrieving the license, Deputy Long observed a small

black drawstring bag under the front bumper of the vehicle approximately twelve

to eighteen inches in front of the passenger side tire. Deputy Long shined his

flashlight on the bag and observed a glass bulb, which he believed to be a

methamphetamine pipe. He did not say anything about the bag at the time.

      Deputy Long took Jones’s driver’s license and asked Jones to wait in the

Dodge while Long verified the license information. Deputy Long returned to his

vehicle, verified the license information, and called for backup. In response to

Deputy Long’s call, Deputy Spencer Taylor arrived at the scene. As Long was

apprising Taylor of the situation, Jones exited his vehicle and approached the

two deputies. The deputies asked Jones to step to the front of Jones’s vehicle.

Deputy Long asked Jones about the bag on the ground, and Jones denied any

knowledge of it. Jones said it looked like a sunglasses case. Deputy Long asked

what was in the bag, and Jones responded, “I don’t know. Probably nothing

good.” Deputy Taylor picked up the bag and could see drug paraphernalia. The

deputies then detained Jones and placed him in Long’s vehicle.

      The deputies searched through the bag and found seven individually

wrapped baggies of methamphetamine inside a larger baggie. Subsequent testing
                                          6


showed the total weight of methamphetamine was approximately 8.5 grams. The

deputies also found a methamphetamine pipe, .27 grams of marijuana, a

marijuana pipe, a false battery, a scrap of paper with writing on it, and a fuel

saver card. The bottom of the false battery screwed off, and the deputies found

additional methamphetamine inside the battery. Subsequent investigation

revealed the fuel saver card belonged to someone named Danny Titus. Deputy

Taylor later did independent internet research and found Jones was Facebook

friends with Titus. Titus was known to law enforcement as a methamphetamine

user.

        Before leaving the scene, the deputies continued to search the area. They

found a key ring approximately ten to fifteen feet in front of Jones’s vehicle.

Attached to the key ring were two keys and another fuel saver card. Subsequent

investigation showed the fuel saver card belonged to someone from Minnesota

named Angela Riviera. Law enforcement did not find any connection between

Riviera and the persons involved in this case.

        The deputies placed Jones under arrest and transported him to the jail

where they questioned him. Jones denied knowledge of the baggie or its contents.

He suggested the baggie belonged to whoever had been there before him. The

deputies seized two $100 dollar bills from Jones. They field tested the bills, and

both tested positive for the presence of methamphetamine. The deputies also

seized Jones’s driver’s license. They field tested the license, and it tested positive

for the presence of methamphetamine.
                                        7


      While the evidence was largely undisputed, the inferences to be drawn

from the evidence were greatly disputed. At trial, the State contended that Jones

had the bag containing the methamphetamine in his possession as he was

walking out of the ditch, observed Deputy Long’s vehicle approaching the scene,

and dropped the bag on the ground near the tire to get it off his person and out

sight. Jones contended that he was merely in the wrong place at the wrong time.

He contended the bag could have been abandoned on the roadside by somebody

else. The jury considered the evidence and arguments and found the defendant

guilty of all charges.

      The court of appeals made three legal errors in reviewing the jury’s verdict.

First, the court of appeals misstated the law of possession. Possession may be

actual or constructive. State v. Thomas, 847 N.W.2d 438, 442 (Iowa 2014).

Relying on State v. Atkinson, 620 N.W.2d 1, 2 (Iowa 2000) (en banc), the court of

appeals stated “actual possession occurs when the controlled substance is found

on the defendant’s person.” The court of appeals concluded that because “the

deputy did not find the controlled substances on [Jones’s] person,” this case

necessarily was a constructive possession case. The court of appeals then went

on to hold there was insufficient evidence to prove Jones was in constructive

possession of controlled substances.

      The court of appeals statement regarding actual possession was an

incomplete statement of the law. In decisions subsequent to Atkinson, our

appellate courts have clarified a defendant can be in actual possession of a

controlled substance when the controlled substance is found on the defendant’s
                                          8


person or “when substantial evidence supports a finding it was on [the

defendant’s] person ‘at one time.’ ” Thomas, 847 N.W.2d at 442 (quoting State v.

Vance, 790 N.W.2d 775, 784 (Iowa 2010)); see Vance, 790 N.W.2d at 784

(“Although the pseudoephedrine was not found on Vance’s person at the time of

the stop, substantial evidence supports the jury’s finding that at one time Vance

had actual possession of the pseudoephedrine with the intent to manufacture

methamphetamine.” (emphasis added)); State v. Eubanks, No. 13–0602, 2014

WL 2346793, at *3 (Iowa Ct. App. May 29, 2014) (noting “[t]he statute

criminalizes ‘possession’ ” and “the State can prove past possession, whether

actual or constructive”). In other words, a jury can find a defendant was in actual

possession of a controlled substance even when the defendant was not “caught

red-handed and in physical possession at the time of the stop or arrest.”

Eubanks, 2014 WL 2346793, at *3. Other courts have reached the same

conclusion. See, e.g., United States v. Cantrell, 530 F.3d 684, 693 (8th Cir. 2008)

(“A person who knowingly has direct physical control over a thing, at a given

time, is then in actual possession of it.”); People v. McDaniel, 316 P.2d 660, 664

(Cal. Dist. Ct. App. 1957) (stating possession does not require proof of possession

“at the very time of arrest” (citing People v. Belli, 15 P.2d 809, 810 (Cal. Dist. Ct.

App. 1932))); Womack v. State, 738 N.E.2d 320, 324 (Ind. Ct. App. 2000) (“The

state was not required to show that Womack possessed the bag of marijuana at

the time of Womack’s apprehension, or at the time the officers discovered the

bag.”).
                                          9


         Second, in concluding there was insufficient evidence to establish Jones

was in constructive possession of controlled substances, the court of appeals

relied    upon    a   long-rejected   distinction   between   direct-evidence   and

circumstantial-evidence cases. The court of appeals applied State v. Schurman,

205 N.W.2d 732 (Iowa 1973). In that case we said that in a circumstantial-

evidence case, a conviction can stand only where the evidence is “entirely

consistent with defendant’s guilt, [and] wholly inconsistent with any rational

hypothesis of his innocence.” Id. at 734. The court of appeals concluded the

evidence in this case was not “wholly inconsistent with any rational hypothesis

of [Jones’s] innocence” and thus the conviction was not supported by substantial

evidence.

         But the legal distinction between direct-evidence and circumstantial-

evidence cases was overruled long ago. See State v. Ernst, 954 N.W.2d 50, 57

(Iowa 2021) (explaining the distinction was rejected in, and Schurman was

overruled by, State v. O’Connell, 275 N.W.2d 197 (Iowa 1979) (en banc)). The

court of appeals erred in relying on Schurman and in requiring the State to

disprove all rational hypotheses of Jones’s innocence. Whether the State’s

evidence is direct, circumstantial, or some combination of the two, the State is

not required to negate any and all rational hypotheses of the defendant’s

innocence. See id. What the State is required to do is convince the jury beyond

a reasonable doubt of the defendant’s guilt. Direct and circumstantial evidence

are equally probative in that regard. Id.; Iowa R. App. P. 6.904(3)(p).
                                        10


      Third, the court of appeals reasoned that the convictions in this case were

the result of an impermissible stacking of inferences. As we recently explained

in State v. Ernst, however, “a strict prohibition against stacking inferences to be

drawn from circumstantial evidence is inconsistent” with substantial-evidence

review. 954 N.W.2d at 59. “The relevant inquiry is not whether a fact finding is

based on an inference drawn from another inference. Rather, the relevant inquiry

is whether a fact finding is a legitimate inference ‘that may fairly and reasonably

be deduced from the record evidence.’ ” Id. (quoting Tipton, 897 N.W.2d at 692).

The “stacking” of inferences is problematic only when the jury’s finding crosses

from logical inference to impermissible speculation.

      With that understanding, when the evidence is viewed in the light most

favorable to the verdict, we conclude the jury’s verdict is supported by logical

inferences drawn from the record and not from impermissible speculation.

      The evidence shows the bag containing the pipe and controlled substances

likely was placed or dropped on the ground by someone who had recently been

at the scene of the accident where the deputies found Jones. The

methamphetamine pipe found in the bag was made of glass. The pipe was

completely intact, unbroken, and unchipped. Deputy Long testified this showed

the bag was not tossed out of a moving vehicle by a passing motorist because

the pipe would not have survived the impact of hitting the ground at highway

speed. Further, the bag had been on the shoulder of the road only a brief time

before the Deputy Long discovered it. Deputy Long testified the winter had been

unusually warm and it had been raining. The roadside gravel was damp, but the
                                       11


black suede bag was relatively dry and clean. The paper inside the bag was dry.

There was no water damage to anything in the bag. Based on these facts, Deputy

Long testified it was his opinion the bag was recently placed on the ground. See,

e.g., Light v. State, Nos. 04–18–00802–CR, 04–18–00803–CR, 2019 WL 5773670,

at *3 (Tex. App. Nov. 6, 2019) (“Despite the weather conditions, the box was dry,

indicating it was recently discarded.”), discretionary review refused (Sept. 16,

2020), cert. denied, 141 S. Ct. 1745 (2021).

      Among the small, limited universe of suspects, the evidence supports the

jury’s verdict that Jones possessed the controlled substances. Jones was the

only person present at the scene when Deputy Long arrived. Deputy Long

observed the bag only inches in front of the passenger tire of Jones’s vehicle.

Video from Deputy Long’s dashcam video showed Jones passed by the exact spot

where the drugs were found. From this the jury could have inferred Jones

dropped the drugs on the ground. See, e.g., Sheppard v. State, 03–10–00868–

CR, 2012 WL 6698963, at *4 (Tex. App. Dec. 21, 2012) (affirming conviction for

possession of a controlled substance where cocaine was found on the ground in

front of defendant’s truck and the defendant’s path “took him around his truck,

up the passenger side, across the front of his truck—the exact location where

the cocaine was later discovered”).

      Other evidence showing Jones had actual knowledge the bag was on the

ground even before the deputies brought the bag to Jones’s attention supports

the inference that Jones actually possessed the controlled substances and

dropped them on the ground. Deputy Long’s dashcam video showed that after
                                       12


Jones had walked past the front of the Dodge, he turned and looked back at the

area in front of the truck. From this, the jury was free to infer Jones was aware

the drugs were on the ground and he turned to make sure the drugs were not

readily visible. See, e.g., State v. Brown, No. 14–0588, 2015 WL 2089400, at *3

(Iowa Ct. App. May 6, 2015) (holding there was sufficient evidence of actual

possession where video revealed movement showing drugs could have been

dropped on the ground beside stopped vehicle when combined with evidence the

drugs were recently placed there); State v. Keys, No. 11–2089, 2013 WL 1457044,

at *2 (Iowa Ct. App. Apr. 10, 2013) (holding evidence was sufficient to show

defendant was in possession of cocaine where officer observed defendant pause

during flight and subsequently found a baggie of cocaine on the ground where

defendant paused). In addition to the video evidence showing Jones looked back

to make sure the bag was not readily visible, the video also showed Jones was

trying to engage the deputies and shepherd them away from the front of the

Dodge. From this, the jury was free to infer Jones was engaged in conduct to

minimize the risk the deputies would find the recently dropped bag of drugs.

      Finally, the evidence showed Jones had actual knowledge of the contents

of the bag and had handled the contents of the bag. When the deputies asked

Jones if he knew what was in the bag, he stated “nothing good.” In addition to

this incriminating response, the deputies obtained physical evidence linking

Jones to the bag of drugs. The deputies seized two $100 dollar bills in Jones’s

possession, and each of the bills field-tested positive for the presence of
                                       13


methamphetamine. The deputies also seized Jones’s driver’s license, and it field-

tested positive for methamphetamine.

      While the defendant has an alternative explanation for the evidence, “[t]he

jury [was] not required to accept the defendant’s version of the events.” State v.

Helm, 504 N.W.2d 142, 146 (Iowa Ct. App. 1993); see Patton v. Commonwealth,

Record No. 1494-19-2, 2020 WL 3690307, at *4 (Va. Ct. App. July 7, 2020)

(“Appellant contends that the evidence did not exclude the ‘very real possibility’

that the drugs were there prior to appellant being near the trashcan. However,

‘[t]he Commonwealth is not required to prove that there is no possibility that

someone else may have planted, discarded, abandoned or placed the drugs’ on

the ground.” (alteration in original) (quoting Langston v. Commonwealth, 504

S.E.2d 380, 384 (Va. Ct. App. 1998))). “[T]he jury was free to reject certain

evidence, and credit other evidence.” State v. Hickman, 623 N.W.2d 847, 849

(Iowa 2001) (en banc). And it was for the jury “to weigh the evidence” and “to

determine the plausibility of explanations” of the case. State v. Musser, 721

N.W.2d 758, 761 (Iowa 2006) (quoting Williams, 695 N.W.2d at 28). “[I]t is not

for us to interfere with the finding made when supported by substantial evidence,

even though the evidence may have also supported a finding favorable to the

defendant.” State v. Keeton, 710 N.W.2d 531, 535 (Iowa 2006).

      In sum, the totality of the evidence in this case raises a “fair inference of

guilt” and generates “more than suspicion, speculation, or conjecture.” State v.

DeWitt, 811 N.W.2d 460, 475 (Iowa 2012). The jury’s verdict is thus supported
                                      14


by substantial evidence and is binding on this court, and we affirm the judgment

of the district court.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT COURT

JUDGMENT AFFIRMED.